HERRICK, J.
This case has been several times before the court.. The court of appeals (26 N. E. 609) held that upon the evidence the plaintiff was not entitled to recover, because she “did not meet the obligations resting upon her of presenting a case from which the jury could fairly find that her intestate was free from any negligence which contributed to his death?’ Upon this last trial there was some additional evidence presented upon the question of contributory negligence from what appeared in the case when it was before-the court of appeals, but from a careful reading of the case I cannot see that the facts are substantially different from what they appeared to be then. Under the ruling of the court of appeals, it seems to me that the plaintiff has not now, as she did not then, established the fact that her intestate was free from contributory negligence. Instead of meeting the obligation that devolved upon her of proving a lack of negligence, the evidence strongly points-*238directly the other way, and that, but for the intestate’s own negligence and violation of the rules of the company, this accident would not have happened. While upon this last trial there is evidence showing that the intestate, upon frequent occasions, ran his engine at a rate of speed greater than was permitted by the rules of the company, and that some other engineers had done the same thing, it also appears that, in addition to these rules, warning had been given, and posted upon the bulletin for the inspection of engineers, that they must not exceed the rate of speed prescribed by the rules of the company. It seems to me, upon the evidence in the case as it now appears, that, within the former decision of the court of appeals, the plaintiff is not entitled to recover. The judgment should be reversed, and a new trial granted, costs to abide the event.
MAYHAM, P. J., concurs. PUTNAM, J., not acting.